11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                         Opinon
 
Michael Jay Hernandez
Appellant
Vs.                   No. 11-03-00202-CR B Appeal from Harris County
State of Texas
Appellee
 
The trial court convicted Michael Jay
Hernandez, upon his plea of guilty, of burglary of a habitation.  Pursuant to a plea bargain agreement, the
trial court assessed his punishment at confinement for four years.  The trial court entered a certification
stating that appellant had no right to appeal. 
TEX.R.APP.P. 25.2(a)(2) & (d).
Therefore, the appeal is dismissed.
 
PER CURIAM
 
August 7, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.